10/03/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 22-0213


                                      DA 22-0213
                                   _________________

 TODD MARTIN RUDE,

              Petitioner and Appellant,

       v.                                                            ORDER

 STATE OF MONTANA,

              Respondent and Appellee.
                                _________________

       Appellant Todd Martin Rude was granted an extension of time to file and serve his
opening brief on or before September 20, 2022. Nothing further was filed and the opening
brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than November 2, 2022. Failure to file the brief within that time will result
in dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     October 3 2022